     Case 8:19-cr-00061-JVS Document 58 Filed 08/13/19 Page 1 of 2 Page ID #:771



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar. No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,               SA CR No. 19-061-JVS
17
               Plaintiff,                    ORDER SEALING DOCUMENT
18
                     v.
19
     MICHAEL JOHN AVENATTI,
20
               Defendant.
21

22

23   For good cause shown, IT IS HEREBY ORDERED THAT:

24        The government’s unopposed ex parte application for sealed

25   filing is GRANTED.     Exhibits 17 and 18 to the Government’s Opposition

26   to Defendant’s Motion to Compel Discovery shall be filed under seal

27   and shall remain under seal until the underlying search warrant

28   documents are separately unsealed.       The government may serve a copy
     Case 8:19-cr-00061-JVS Document 58 Filed 08/13/19 Page 2 of 2 Page ID #:772



 1   of the underlying documents to the court-appointed receiver for Eagan

 2   Avenatti LLP, and may produce the underlying documents as permitted

 3   or required by applicable law.

 4

 5
     August 13, 2019
 6
     DATE                                     HONORABLE JAMES V. SELNA
 7                                            UNITED STATES DISTRICT JUDGE
 8

 9                                   Presented by:
10
     /s/
11   JULIAN L. ANDRÉ
     Assistant United States Attorney
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
